Citation Nr: 9934820	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to special monthly pension benefits because 
of the need for regular aid and attendance or by reason of 
being housebound (special monthly pension).

2.  Entitlement to an increased evaluation for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to August 
1960.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a August 1997 rating decision by the Department 
of Veteran Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  That rating decision denied entitlement to 
special monthly pension benefits because of the need for 
regular aid and attendance, or by reason of being housebound.


FINDINGS OF FACT

1.  The evidence of record does not establish a factual need 
for aid and attendance, nor does the evidence show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or that 
he is a patient in a nursing home because of mental or 
physical incapacity.

2.  The evidence also does not show that the veteran is 
permanently housebound by reason of his disabilities, that 
is, the evidence does not show that he is substantially 
confined to his dwelling and the immediate premises, due to 
his disabilities, and that the resultant confinement will 
continue throughout his lifetime.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
benefits because of the need for regular aid and attendance 
or by reason of being housebound are not met.  38 U.S.C. 
§§ 1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board finds that 
the duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

Specifically, the veteran's claim for special monthly pension 
was initially denied by the RO in a rating action dated 
August 1997.  That rating decision found that while the 
veteran was unable to secure and follow a substantially 
gainful occupation due to disabilities, he did not meet the 
criteria for special monthly pension.   

In determining whether special pension is payable to a 
veteran by reason of need for aid and attendance, or by 
reason of being housebound, the need for aid and attendance 
is defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  In 
determining whether such need exists, the veteran will be 
considered in need of regular aid and attendance if he:  (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or  
(2) is a patient in a nursing home because of mental or 
physical incapacity; or  (3) establishes a factual need for 
aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351 (1998).

The regulations set forth at 38 C.F.R. § 3.352(a) state that 
the following basic criteria will be accorded consideration 
in determining the need for regular aid and attendance:  (1) 
the inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, or belts, 
lacing at the back); (3) the inability of the claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; (4) the inability to 
attend to the wants of nature; or (5) incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  Bedridden will be a proper basis for 
the determination, where bedridden is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1998).

In addition to the criteria for those in need of regular aid 
and attendance, the rate of pension as prescribed in 38 
U.S.C. 1521(e) shall payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521, that is, a veteran who served 
during a period of war; and who is housebound, if the veteran 
meets certain criteria under 38 C.F.R. § 3.351 (1998).  
First, as a preliminary matter, the veteran must have a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployablility under § 4.17).  Additionally, the 
veteran must have:  (1) an additional disability or 
disabilities independently ratable at 60 percent or more that 
are separate and distinct from the permanent disability rated 
as 100 percent disabling, and that involve different 
anatomical segments or bodily systems; or  (2) is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351 (1998).

The medical evidence consists of numerous VA rating 
examinations, including his aid and attendance or housebound 
examination, and the veteran's outpatient treatment records.  
The outpatient treatment records, dated from 1997, show that 
the veteran was extensively treated for anemia, pneumonia, 
arthritis, chronic obstructive pulmonary disease (COPD), 
hypertension and lung cancer.  

The veteran's aid and attendance or housebound examination is 
dated July 1997.  The report shows that the veteran was 
accompanied to the exam, that he was not hospitalized and was 
not blind.  His build and state of nutrition was described as 
good.  His posture was erect, and his gait was normal.  He 
was considered to be well groomed in clean, casual attire.  
Considering his upper extremities, the examiner commented 
that there were no restrictions on the veteran.  He was 
"thus far still able to carry out the activities of daily 
living, as well as to attend to the needs of nature by 
himself."  Similarly, no restrictions were indicated for his 
lower extremities.  The examiner noted that he was able to 
walk well by himself with adequate balance and propulsion 
without deficit in weightbearing.  There was no limitation of 
motion or deformity of the spine found.  Specifically 
responding to the veteran's capacity to protect himself from 
the hazards or dangers of daily living, the examiner found 
that the veteran traveled away from home to go to the barber 
shop and church, while noting that the veteran traveled 
mostly by car and complained of left leg and right knee pain 
after walking.  

The examiner depicted a typical day for the veteran beginning 
at 6:00 a.m., when he walks to the bathroom to wash his face, 
brush his teeth, attend to the needs of nature and also 
shave, which he does twice per week.  After getting dressed, 
he will have breakfast by himself.  He would then read the 
newspaper and return to bed to sleep.  He has lunch at 
midday, after lunch he watches TV and goes back to bed.  He 
bathes daily with assistance from his wife, with lathering 
and drying.  It is noted that the veteran reported pain since 
his lung surgery while bathing and drying.  He has dinner at 
6:00 p.m. and watches TV after dinner, going to sleep around 
8:00 p.m.  

It is noted that the veterar reports ambulating for 
approximately 1/2 a block at a slow pace, with pains in the 
left leg and right knee, and shortness of breath.  No 
mechanical aid was used or recommended.  The diagnoses were: 
(1) status post operatory excision, right upper lobe, (2) 
degenerative joint disease, (3) COPD, secondary to cigarette 
smoking, and (4) a reference to the ophthalmology report.  

The veteran's visual examination report of July 1997 
diagnoses early senile cataracts and refractive error.  No 
visual defect was found, and his corrected vision in both the 
right and left eyes, both near and far was 20/40.  

The report of the veteran's spine examination reflects a 
diagnosis of clinical left L4, right S1 lumbar radiculopathy 
with myositis.  There were no postural or fixed deformities 
of the back.  There was evidence of severe lumbosacral muscle 
spasm.  Range of motion was recorded as 25 degrees of forward 
flexion, 15 degrees of backward extension, left and right 
lateral flexion, and 35 degrees of left and right rotation.  
The examiner noted that there was exquisite pain objectively 
on all movements of the lumbar spine.  

The results of the veteran's July 1997 pulmonary examination 
shows that the veteran was diagnosed with right lower lung 
cancer, status post resection in April 1997.  The report of 
his VA joints examination dated December 1997 shows that he 
was also diagnosed with (1) residuals of an injury to the 
left knee, (2) chronic ACL tear, small knee effusion with a 
small loose body, periarticular calcifications and minute 
bakers cyst by MRI of the left knee 1/8/98, and (3) minimal 
degenerative  joint disease associated with soft tissue 
calcifications by x-rays left knee 1/8/98.  

While the medical evidence documents the veteran's various 
disorders, and indeed may show, as the RO found, that he in 
unable to secure or retain a substantially gainful 
occupation, the evidence does not show that the veteran meets 
the threshold criteria for establishment of increased 
benefits due to special monthly pension.  

That is, the medical evidence does not show that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees of less.  The 
evidence also does not show that the veteran is a patient in 
a nursing home because of mental or physical incapacity.  
Thus, he does not qualify for aid and attendance under the 
first two provisions enumerated in 38 C.F.R. § 3.351.

Moreover, he also does not qualify under the "factual need" 
criteria set forth in section § 3.352(a).  Specifically the 
evidence does not show  (1) that he is unable to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; (2) the frequent need of adjustment of any 
special prosthetic or orthopedic appliances; (3) that he is 
unable to feed himself;  (4) that he is unable to attend to 
the wants of nature; or (5) that he exhibits a physical or 
mental incapacity, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  Although the record shows 
that he obtains assistance when bathing, the medical evidence 
also shows that the veteran can ambulate on his own, feed 
himself, was competent, and did not require aid to protect 
himself from the hazards or dangers incident to his daily 
environment due to his physical or mental condition.  
Moreover, he is clearly not bedridden.

Finally, the evidence does not demonstrate that the veteran 
is housebound.  Even if we assume that the percentage 
requirements of 38 C.F.R. § 3.351 were met, the report of his 
aid and attendance examination shows that veteran traveled 
away from home to go to the barber shop and to church.  
Moreover, the veteran has not shown that he meets the 
preliminary requirements for housebound benefit eligibility 
set forth in 38 C.F.R. § 3.351 and outlined above.

Thus, the particular functions that the veteran is able to 
perform show, when considered in conjunction with his 
condition as a whole, that he does not have such need of 
regular aid and attendance, or of housebound status, as to 
warrant special monthly pension under the regulations set 
forth in 38 C.F.R. §§ 3.351 or 3.352.




ORDER

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance or by reason of being 
housebound is denied.



REMAND

Appellate review of an RO decision is initiated by an NOD and 
"completed by a 
[1-9 Appeal] after [an SOC] is furnished . . .  ."  38 
U.S.C. § 7105(a); 38 C.F.R. § 20.200.  Upon receipt of an 
NOD, the RO will take "such development or review action as 
it deems proper . . .  .   If such action does not resolve 
the disagreement either by granting the benefit sought or 
through withdrawal of the notice of disagreement, such agency 
shall prepare [an SOC]."  38 U.S.C. § 7105(d)(1).  After a 
claimant receives the SOC, he or she must file an Appeal 
within "sixty days from the date the [SOC] is mailed,"  38 
U.S.C. § 7105(d)(3), or within the remainder of the one-year 
period from the date the notification of the RO decision was 
mailed, whichever period ends later.  38 C.F.R. § 20.302(b) 
(1995).  VA regulations require that this Appeal consist of 
either a VA Form 9, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1995).  The 
Appeal "permits the appellant to consider the reasons for an 
adverse RO determination, as explained in the SOC, and to 
formulate and present 'specific arguments relating to errors 
of fact or law' made by the RO".  Roy, 5 Vet. App. at 555 
(quoting 38 C.F.R. § 20.202); see 38 U.S.C. § 7105(d)(3). 

In brief, we note that the appellant has submitted an NOD 
with respect to the issue of an increased evaluation for the 
left knee.  However the RO has not promulgated an SOC.  Thus, 
as the next step was for the RO to issue an SOC on the denial 
of the claim, we should now remand this issue to the RO, for 
the issuance of that SOC.  See Holland v. Gober, 10 Vet. App. 
433, 436 (1997) (per curiam order) (vacating BVA decision and 
remanding matter when VA failed to issue SOC after claimant 
submitted timely NOD); see also Fenderson v. West, 12 Vet. 
App. 119, slip op. at 17 (1999) (following Holland). 

See, in this regard, Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999), where the Court said, in essence, that the 
appellant's NOD had initiated review by the Board of an RO's 
denial of the appealed claim and that, since an SOC had not 
been issued, the issue "should have been remanded ... to the 
RO, not referred ..., for issuance of that SOC."   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

We also wish to point out that after the appellant receives 
the SOC, she must file an Appeal within sixty days from the 
date the [SOC] is mailed, in this case.  
38 U.S.C. § 7105(d)(3).  

Accordingly, this case is REMANDED for the following:

1.  The RO shall issue a Statement of the 
Case with regard to the left knee issue, 
including all pertinent laws and 
regulations with respect thereto.

2.  The RO should inform the appellant, 
and his representative, in writing, that 
she must file a VA Form 9 or Substantive 
Appeal, in this case, within "sixty days 
from the date the [SOC] is mailed".  38 
U.S.C. § 7105(d)(3).  

3.  As the Court recently made clear in 
Stegall v. West, 11 Vet. App. 268 (1998), 
the Board is not to evaluate a claim when 
the directives in the Remand were not 
followed.  The Court held that the 
veteran has a right to compliance of the 
remand orders as a matter of law, and 
that when the remand orders are not 
complied with, the Board errs when it 
fails to ensure that compliance.  The Ro 
should therefore ensure that all 
requested action is accomplished.  

4.  The case should then be returned to 
the Board for further review, as 
appropriate.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  We note that the issuance of an SOC was not deemed to be necessary in Archbold v. Brown, 9 Vet.App. 124 
(1996); however we find that the facts of that case are inapposite to those presented here.  In Archbold, the 
Court determined that a statement by the veteran that contained all the necessary information as outlined by 
38 C.F.R. § 20.202, which was submitted directly to the Board at a hearing by the Board, was deemed to be a 
sufficient substantive appeal even without an SOC, where the Board accepted such a statement but did not 
notify the veteran about any adequacy concerns as it was obligated to do.  As similar facts are not presented 
here, we find that due process considerations mandate that the appellant have the opportunity to appeal this 
issue after promulgation of an SOC.  

